It has been decided in this court that the common council of the city of New York had no power to pass the resolution under which the defendants were about to construct a railroad upon Broadway in that city. (4 Kern., 506.) In the case of ThePeople v. Kerr, decided in this court in June, 1863, WRIGHT, J., delivering the opinion of the court, said that the power of governing and regulating the use of the streets in the city of New York is vested in the legislature; that it is a part of the governmental or political power of the State in no way held in subordination to the municipal corporation, and that if the legislature could not authorize the use of the streets for the purposes of a railroad, as prescribed *Page 627 
by the act of 1860, the power existed nowhere. It has also been decided in this court that the use of the streets in the city of New York, for the purpose of a railroad, is a new use, inconsistent with the original purpose of a street and with the public easement therein, and unless expressly authorized by law, creates a public nuisance; and that when such new use is threatened, an action to enjoin and restrain such use may be maintained by any owner of property on the street to whom such nuisance would be specially injurious. The fact was found in this case that the plaintiffs were severally owners and occupants of buildings fronting upon Broadway, and of the lots of land upon which such buildings are erected, and that the establishment of a railroad in that street will be specially injurious to the property of the plaintiffs and other property similarly situated. It is objected, on the part of the defendants, that this finding of fact is not sufficient to justify the interference of the court by injunction to restrain the defendants from building the road, for the reason that it shows that the injury is not peculiar to the plaintiffs, but is common to all. The reasonable construction of this finding is, that the injury to result from the threatened railroad will be specially injurious to the property of the plaintiffs in Broadway, and to other property on Broadway in front of which such railroad may be constructed. I do not understand that the injury referred to is such a common injury as will preclude the parties affected by it from claiming the interference of the court by injunction to restrain it. The rule, as laid down by Story, in his Equity Jurisprudence (vol. 2, § 924), is as follows: When private individuals suffer an injury quite distinct from that of the public in general, in consequence of a public nuisance, they will be entitled to an injunction, and relief in equity. The injury which the public in general would sustain by the erection of the nuisance would be the interference with their free enjoyment of the public easement. Such injury would be common to all the public. The injury to result to the owners of property upon the street along which the road was proposed to be constructed would be the *Page 628 
obstruction to the enjoyment of their property, thereby causing a depreciation in its value. This is the special injury which the plaintiffs allege in their complaint. It is one peculiar to the owners of property abutting upon the street, which does not affect in the least the public in general. In Corning v.Lawrence (6 Johns. Ch., 439), the chancellor sustained the bill for an injunction to restrain the defendants from obstructing Vesey street, and distinguished the case from that of TheAttorney General v. Utica Insurance Company (2 Johns. Ch., 371), saying that there was a special grievance to the plaintiff, affecting the enjoyment of his property and the value of it.
It certainly would have been no objection to the granting of relief to the plaintiff in that case that the property of a number of other persons upon the same street, similarly situated, was injured, and its value impaired by the same cause. InLansing v. Smith (4 Wend., 10), the chancellor held that every individual who suffers actual damage, whether direct or consequential, from a public nuisance, may maintain an action for his own peculiar injury, although there may be many others equally damnified.
To entitle a party to relief by injunction who is sustaining or about to sustain a peculiar injury from a public nuisance, it is also necessary that the injury should be such as cannot be well or adequately compensated in damages at law, or such as, from its continuance or permanent mischief, must occasion a constantly recurring grievance, which cannot be otherwise prevented but by injunction. The injury to the property of the plaintiffs, to result from the unlawful act threatened by the defendants, brings the case within the rule, in every particular.
It would be extremely difficult, if not absolutely impossible, to determine the damages which the plaintiffs would sustain upon each successive day that the railroad should be in operation. They could not be well or adequately compensated in damages. But if this was not so, the case is clearly within the last clause of the rule, by reason of the injury being continuous in its nature, and constantly recurring.
The judgment should be affirmed. *Page 629 
All the judges concurred for affirmance — EMOTT, J., putting his opinion as to the invalidity of the resolutions on the ground that the effect of the whole scheme was to create a corporation.
Judgment affirmed.